FILED
                                                                        Sep 09 2020, 9:07 am

                                                                            CLERK
                                                                        Indiana Supreme Court
                                                                           Court of Appeals
                                                                             and Tax Court




ATTORNEYS FOR APPELLANT                                    ATTORNEY FOR APPELLEE
Alexandra M. Curlin                                        Liberty L. Roberts
Robin Clay                                                 Church Church Hittle & Antrim
Indianapolis, Indiana                                      Noblesville, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Michael and Mary Poore,                                    September 9, 2020
Individually and on Behalf of                              Court of Appeals Case No.
J.P.,                                                      19A-CT-1439
Appellants-Defendants,                                     Appeal from the Marion Superior
                                                           Court
        v.                                                 The Honorable James B. Osborn,
                                                           Judge
Indianapolis Public Schools and                            Trial Court Cause No.
its Board of Education,                                    49D14-1705-CT-18190
Appellees-Plaintiffs.



Riley, Judge.




Court of Appeals of Indiana | Opinion 19A-CT-1439 | September 9, 2020                           Page 1 of 22
                                 STATEMENT OF THE CASE
[1]   Appellants/Cross-Appellees-Plaintiffs, Michael and Mary Poore, Individually

      and on behalf of J.P. (collectively, the Poores), appeal the trial court’s judgment

      in favor of Appellee/Cross-Appellant-Defendant, Indianapolis Public schools

      and its Board of Education (IPS), on the Poores’ claims for breach of contract,

      negligence, and violation of the Indiana Deceptive Consumer Sales Act when

      IPS refused to pay for J.P.’s advanced math class taken outside of the IPS

      system.


[2]   We affirm in part and reverse in part.


                                                    ISSUES
[3]   The Poores present this court with four issues, which we restate as follows:


          (1) Whether the trial court abused its discretion by excluding the testimony

              of a certain witness;

          (2) Whether the trial court abused its discretion when it determined that IPS

              was not negligent because IPS did not deny J.P. the benefit of early

              college credits;

          (3) Whether the trial court abused its discretion by concluding that IPS did

              not violate the Deceptive Consumer Sales Act (DCSA); and

          (4) Whether the trial court abused its discretion by concluding that no

              breach of contract occurred where IPS provided three options for J.P.’s

              advanced math class but the parties failed to have a valid, enforceable

              contract requiring IPS to pay for J.P.’s math class at a local university.

      Court of Appeals of Indiana | Opinion 19A-CT-1439 | September 9, 2020      Page 2 of 22
[4]   On Cross-Appeal, IPS presents this court with one issue, which we restate as:

      Whether the trial court erred in determining that IPS, a common school

      corporation, is a supplier engaged in consumer transactions within the meaning

      of the DCSA.


                       FACTS AND PROCEDURAL HISTORY
[5]   By the time J.P. attended kindergarten, IPS informed his parents that their son

      was “way ahead of everybody else.” (Transcript Vol. III, p. 48). He was

      identified as a gifted student and invited to attend Merle Sidener, the gifted and

      talented academy at IPS. J.P. attended Merle Sidener from fifth grade through

      eighth grade and took Algebra I, Geometry, Algebra II, and Pre-Calculus. In

      late 2014, when J.P. was in eighth grade, the Poores considered J.P.’s

      possibilities for high school. The Poores anticipated that the only way to

      accommodate J.P.’s math talents would be to choose “a high school that could

      offer [college level math courses] … as part of their curriculum.” (Tr. Vol. III,

      p. 56). At the time the Poores commenced exploring high school options, IPS

      announced its intent to redesign its Magnet & Choice programs. As part of the

      redesign, the International Baccalaureate (IB) program moved from the

      Gambold Preparatory Magnet High School to Shortridge High School

      (Shortridge), and the Law and Public Policy magnet program was relocated

      from Shortridge to Arsenal Technical High School.


[6]   While attending a school fair in November 2014, the Poores received a

      brochure for Shortridge that listed the “Butler Early College Program

      Experience,” which allowed qualified juniors and seniors to earn up to twelve
      Court of Appeals of Indiana | Opinion 19A-CT-1439 | September 9, 2020    Page 3 of 22
      college credits at Butler University. (Exh. Vol. I, Exh. 42). In December 2014,

      the Poores attended a question and answer session at Gambold Preparatory

      Magnet High School, where Shane O’Day (O’Day), Gambold’s principal,

      provided information about the IB program’s impending move to Shortridge.

      At the conclusion of the program, the Poores spoke with O’Day about possible

      math offerings for J.P. That same month, and prior to the magnet school

      application deadline, the Poores decided to enroll J.P. in the IB program,

      housed at Shortridge.


[7]   On March 19, 2015, while J.P. was completing his eight grade at Merle

      Sidener, the Poores sent O’Day an email, explaining that J.P. would be

      attending the IB program at Shortridge the following school year but also

      voicing some concerns about J.P.’s readiness for Calculus based on the Pre-

      Calculus class that J.P. was taking at Broad Ripple High School. On March 22,

      2015, O’Day responded to the Poores’ email, advising that “[i]f it is determined

      that [J.P.] is prepared for [C]alculus, we can work with Butler University, look

      at an online calculus class (with a teacher for support), or another calculus

      option.” (Exh. Vol. I, Exh. 44, p. 133).


[8]   Sometime between July 1, 2015 and October 2015, O’Day, who had transferred

      to Shortridge, created the website for the IB program at Shortridge. The

      website explained that “[Shortridge] serves as Butler University College of

      Education’s Middle Secondary Laboratory School” and that this “partnership is

      designed to serve as a professional development site for pre-service candidates

      who are training to become teachers as well as provde a collaborative research

      Court of Appeals of Indiana | Opinion 19A-CT-1439 | September 9, 2020    Page 4 of 22
       facility for both Shortridge and Butler faculty.” (Exh Vol. I, Exh. 20). The

       website also indicated that one of the “Butler benefits for students while at

       Shortridge” included “Early College opportunities – access to taking classes at

       Butler, for credit, if academically eligible;” and that one of the “future benefits

       at Butler for Shortridge students” was the “[a]bility to apply for one of the ten

       ‘Tuition Guarantees’ available to IPS students through Butler” should the IPS

       student elect to continue his or her education at Butler after graduating from

       IPS. (Exh. Vol. I, Exh. 20). “The tuition guarantees provide full tuition

       coverage when combined with available state/federal financial aid.” (Exh. Vol.

       I, Exh. 20).


[9]    In June 2015, J.P. met with John Riley (Riley), an IPS math teacher, and

       obtained the study guide for the Pre-Calculus class. After working through the

       study guide, the Poores determined that it would be better that J.P. re-took Pre-

       Calculus during his freshman year at Shortridge. At the end of J.P.’s freshman

       year, no math class was included in his sophomore schedule and the IB

       program at Shortridge did not have a Calculus class available. Therefore,

       during the summer between J.P.’s freshman and sophomore years, IPS and the

       Poores explored the possibility of J.P. taking a math class at Butler University

       during J.P.’s sophomore year.


[10]   On July 19, 2016, O’Day emailed Associate Professor Shelley Furuness

       (Professor Furuness) at Butler University to explore the option for J.P. to attend

       an advanced math class. Between July 19, 2016 and September 7, 2016, IPS

       and Butler exchanged several emails to place J.P. in an appropriate class,

       Court of Appeals of Indiana | Opinion 19A-CT-1439 | September 9, 2020      Page 5 of 22
       ensured J.P. took a placement exam, and determined the process to enroll him

       into a Calculus class at Butler for his sophomore year. Butler directed IPS to

       have J.P. apply through the Gifted and Talented program. By the time J.P.’s

       application materials were completed, Butler’s classes had started and J.P. had

       missed too many classes to be able to catch up. Ultimately, IPS enrolled J.P. in

       a Calculus class through the Indiana Online Academy for the Fall semester of

       his sophomore year, with in-person support by IPS teachers.


[11]   The cost of the Butler course was first raised on September 1, 2016 by the

       Associate Director of Admissions at Butler University. There had been no

       discussion about any costs associated with a class at Butler until the online class

       became the only viable option to provide J.P. with math instruction during the

       first semester of his sophomore year. During the spring semester of J.P.’s

       sophomore year, the Poores insisted that he be enrolled in a college math class.

       IPS advised that J.P. could be enrolled in a math course at Butler for the Spring

       semester of his sophomore year but that IPS would not pay for the course.

       When the Poores requested to enroll J.P. in a math course at IUPUI instead,

       IPS again confirmed that it would not pay for the class. Instead, IPS enrolled

       J.P. in an AP Calculus class at Arsenal Technical High School for the Spring

       semester of the sophomore year. The Poores declined this option and enrolled

       J.P. in the IUPUI math class, paying $1,456.14 for the course. At the time of

       graduation, J.P. was on track to graduate with the Core 40 Diploma with

       Academic Honors and would be taking the IB exams.




       Court of Appeals of Indiana | Opinion 19A-CT-1439 | September 9, 2020    Page 6 of 22
[12]   On May 7, 2017, the Poores filed their Complaint against IPS sounding in

       negligence, breach of contract, and deceptive practices. On September 18,

       2018, IPS filed a motion for summary judgment, to which the Poores

       responded. On November 14, 2018, the trial court denied summary judgment

       to IPS. On November 28-29, 2018 and March 20, 2019, the trial court

       conducted a bench trial and received testimony. On May 28, 2019, the trial

       court ruled in favor of IPS on all claims, concluding, in pertinent part,


               2. The Poores have failed to prove that a contract existed
               between them and IPS which required IPS to provide J.P. with a
               class at Butler free of charge. The evidence shows the Poores and
               IPS did not have an agreement or meeting of the minds relating
               to payment for a college course at Butler. The evidence shows
               that the parties never discussed payment for a college course until
               they discussed the on-line course in September 2016, after the
               Butler course was no longer an option for first semester. There is
               no evidence of a meeting of the minds between the Poores and
               IPS on all essential elements or terms of the agreement. Without
               a meeting of the minds on the issue of payment for the Butler
               math course, there can be no valid enforceable contract.


               3. IPS did not promise J.P. a class at Butler. Rather, it provided
               three options for J.P. to take a calculus class. Providing three
               options for achieving a goal does not provide an agreement that
               is reasonably definite and certain to create a valid and
               enforceable contract.


               ****


               6. IPS fulfilled its duty to provide J.P. with classes necessary for
               him to graduate with a Core 40 Diploma with Academic Honors.
               Indiana Department of Education requirements (relating to

       Court of Appeals of Indiana | Opinion 19A-CT-1439 | September 9, 2020       Page 7 of 22
        math) for a Core 40 Diploma with Academic Honors requires a
        student to have a total of 8 credits with the minimum
        requirements of: 2 credits in Algebra I, 2 credits in Geometry, 2
        credits in Algebra II, and an “additional Core 40 math credit.”
        Prior to enrolling at Shortridge, J.P. had already obtained 2
        credits in Algebra I, 2 credits in Geometry, and 2 credits in
        Algebra II. To satisfy the requirements for a Core 40 Diploma
        with Academic Honors, J.P. only needed to obtain 2 additional
        math credits during his four years at Shortridge and take at least
        one semester of math or quantitative reasoning during each of his
        four years at Shortridge. The evidence shows that IPS provided
        J.P. with a math class every year he has been at Shortridge. The
        semester that J.P. took a class at IUPUI, IPS had enrolled J.P. in
        a Calculus class, but the Poores opted to enroll J.P. in the IUPUI
        class instead. The evidence shows that the Poores rejected the
        class that was provided by IPS, not that IPS failed to provide a
        class.


        ****


        10. IPS is a “supplier” as that term is defined in the Deceptive
        Consumer Sales Act. IPS regularly engages in consumer
        transactions through its disposition of education services. IPS
        engages in public outreach, including open houses, to encourage
        students to choose IPS schools over other options. An IPS
        school financially benefits when a student chooses an IPS school
        because tax dollars are distributed to the school based on
        enrollment figures.


        11. The Poores, however, have failed to prove that IPS and its
        representatives committed an unfair, abusive, or deceptive act,
        omission or practice when presenting options to the Poores. The
        Poores drew the wrong conclusions from accurate information
        presented to them.



Court of Appeals of Indiana | Opinion 19A-CT-1439 | September 9, 2020    Page 8 of 22
       (Appellants’ App. Vol. II, pp. 19-22).


[13]   The Poores now appeal. Additional facts will be provided if necessary.


                                DISCUSSION AND DECISION
                                             I. Admission of Evidence


[14]   The Poores first contend that the trial court abused its discretion by refusing to

       admit the testimony of Kurt Thomas (Thomas) because he had no personal

       knowledge of the communications between the Poores and IPS. The standard

       of review for admissibility of evidence is abuse of discretion. Weinberger v.

       Boyer, 956 N.E.2d 1095, 1105 (Ind. Ct. App. 2011). The trial court abuses its

       discretion only when its action is clearly erroneous and against the logic and

       effect of the facts and circumstances. Id. Even when the trial court erred in its

       ruling on the admissibility of evidence, this court will reverse only if the error is

       inconsistent with substantial justice. Id.


[15]   The Poores attempted to admit Thomas’ testimony about his own personal

       understanding as he was told the “same things” the Poores were told by O’Day

       and went through a “very similar experience.” (Tr. Vol. II, pp. 160-61). In

       their offer of proof, the Poores advised the trial court that Thomas’ son was a

       year younger than J.P. and similarly advanced in math. Thomas would have

       testified about his conversation with O’Day concerning the math course

       offerings at Shortridge and confirmed that O’Day advised him that his son

       could enroll at Butler through the Shortridge-Butler partnership. Thomas

       would have informed the trial court that O’Day advised him that dual credit
       Court of Appeals of Indiana | Opinion 19A-CT-1439 | September 9, 2020       Page 9 of 22
       courses would be available without charge to students. Thomas would have

       testified that IPS led him to believe the Butler program was integrated into the

       Shortridge curriculum and that his son would have received dual credit

       coursework through Shortridge as a result of the partnership with Butler. IPS

       objected to the offered testimony—and the trial court sustained the objection—

       based on relevancy and because there was no class action or other claim

       requiring the establishment of a “pattern or practice.” (Tr. Vol. II, p. 161).


[16]   Relevant evidence is defined as evidence “having any tendency to make the

       existence of any fact that is of consequence to the determination of the action

       more probable or less probable than it would be without the evidence.” Ind.

       Evidence Rule 401. “Although evidence must be relevant to be admissible, not

       all relevant evidence is admissible.” Terex-Telelect, Inc. v. Wade, 59 N.E.3d 298,

       303 (Ind. Ct. App. 2016), trans. denied. Indiana Evidence Rule 403 provides

       that relevant evidence may be excluded if its probative value is substantially

       outweighed by the danger of unfair prejudice, confusion of the issues,

       misleading the jury, considerations of undue delay, or needless presentation of

       cumulative evidence. Id.


[17]   In support of their argument that Thomas’ testimony is relevant, the Poores

       refer this court to Grand R & I.R. Co. v. Diller, 9 N.E. 710 (Ind. 1887), where

       Diller incurred injuries due to a collision. One of the essential facts to be

       established was that the engineer neglected to signal the pending arrival of the

       train at the highway crossing as required by statute. Id. at 710. At trial, the

       appellee produced a witness who had overheard a conversation with the

       Court of Appeals of Indiana | Opinion 19A-CT-1439 | September 9, 2020     Page 10 of 22
       engineer of the train, admitting that he had not provided the signal. Id. Our

       supreme court held that the overheard conversation was admissible as it was “in

       the nature of an admission.” Id.


[18]   We find Diller inapposite to the case at hand. Unlike Diller, the evidence reflects

       that Thomas was not present during or overheard any conversations between

       the Poores and IPS, nor was he copied on any email exchange between the

       parties. Although the evidence offered by Thomas would have pointed to a

       similar personal experience of his son with IPS one year after J.P.’s experience,

       such testimony was not relevant as it did not “go to the heart of the matter with

       regard to any of the three claims” brought by the Poores. (Tr. Vol. II, p. 164).

       Thomas’ offered testimony would only reflect what O’Day told him with

       regards to his son, it would not reflect on the Poores’ conversations with O’Day

       or their experience within the IPS system. Accordingly, as Thomas’ statements

       would not make the Poores’ claims more or less probable, his testimony was

       not relevant and was properly excluded by the trial court. See Evid. R. 401.


                                                   II. Negligence


[19]   The Poores challenge the trial court’s determination that IPS was not negligent

       because IPS provided the necessary classes for J.P. to graduate with a Core 40

       Diploma with Academic Honors. While they concede that “of course” J.P.

       could “obtain a Core 40 Diploma with [H]onors,” they now maintain that

       “[t]he main issue is whether he was negligently denied college credit that would




       Court of Appeals of Indiana | Opinion 19A-CT-1439 | September 9, 2020   Page 11 of 22
       have given him college level coursework and allowed him to ‘achieve

       postsecondary competencies.’” 1 (Appellants’ Br. pp. 20-21).


[20]   To prevail on a negligence claim, the plaintiff must show (1) a duty owed to the

       plaintiff by the defendant; (2) a breach of that duty by allowing conduct to fall

       below the applicable standard of care; and (3) compensable injury proximately

       caused by the breach of duty. Smith v. Walsh Contr. Co. II, LLC, 95 N.E.3d 78,

       84 (Ind. Ct. App. 2018). The element of duty is generally a question of law to

       be determined by the court. Id. The elements of breach and proximate cause,

       however, generally present questions of fact that must be determined by a

       factfinder. Id.


[21]   As the Poores have admitted on appeal that IPS fulfilled its duty to supply the

       necessary classes for J.P. to graduate with a Core 40 Diploma with Academic

       Honors, we will only address whether IPS had a duty to provide J.P. with

       college level or dual credit coursework. Pursuant to Indiana Code section 20-

       30-10-4, “[e]ach high school must provide at least two (2) of each of the

       following course offerings: (1) Dual credit, (2) Advanced placement. A dual

       credit course is statutorily defined as “a course taught by a high school faculty




       1
        In their appellate Brief, IPS argues that the Poores’ negligence claim submitted to the trial court focused on
       IPS’s alleged failure to provide J.P. with the necessary classes to graduate with a Core 40 Diploma with
       Academic Honors. IPS contends that the Poores’ appellate claim, which is based on IPS’s failure to provide
       college level coursework, is a new theory not pursued in the Complaint or before the trial court. However, as
       neither party included the Complaint in the Appendix, we cannot review IPS’s argument. See Ind. Appellate
       Rule 49 & 50(A)(2)(f).

       Court of Appeals of Indiana | Opinion 19A-CT-1439 | September 9, 2020                            Page 12 of 22
       member, a college faculty member, or a college adjunct faculty member that a

       high school student may take to earn both high school and college credits.”


[22]   O’Day testified that to fulfill the statutory requirement of a dual credit offering,

       Shortridge had entered into a dual credit agreement with a particular university

       through the IB program. Upon successful completion of the IB course, the

       student would receive a dual credit which includes a credit at the student’s high

       school as well as a college credit for the course. O’Day explained the advantage

       of the IB program as follows:


               If we go back to the traditional model of a particular high school
               with a particular single university as the dual credit accrediting
               agency that is the only credit and university transcript for that
               particular course So, to put it into real terms, of the times here
               with IPS, and use perhaps the IUPUI SPAN Program as an
               example, when a child completes a dual credit class, they’ll
               receive an IUPUI transcript that indicates that credit. What the
               advantage we have as a school and as an IB school is it is the
               receiving university of the child that will award a credit. [] The
               advantage of the IB program is if your child is admitted into
               Northwestern University then they award that credit to the child
               for completion of the IB course. So what it does, it prevents
               having multiple transcripts and it allows where the child
               ultimately enrolls for that crediting institution, the university, to
               then provide that college credit.


               ****


               So, it is even located on our website – so the [IB] Organization
               places together on an Excel spreadsheet all of the different
               university requirements for them in regards to receiving that
               credit.

       Court of Appeals of Indiana | Opinion 19A-CT-1439 | September 9, 2020       Page 13 of 22
       (Tr. Vol. II, pp. 171-73). Students can earn these dual credit courses for free

       based on their IB classes at Shortridge and their performance on the IB finals.


[23]   Focusing on Shortridge’s partnership with Butler, the Poores claim that J.P.

       should have been allowed to take dual credit classes at Butler free of charge.

       However, the partnership between the two schools relied mainly on a

       collaborative relationship between faculty, and while the Shortridge website

       indicated that one of the “Butler benefits for students while at Shortridge”

       included “Early College opportunities – access to taking classes at Butler, for

       credit, if academically eligible,” O’Day testified that this opportunity was only

       available to juniors and seniors and was being phased out when O’Day

       introduced the IB program at Shortridge. (Exh. Vol. I, Exh. 20). Accordingly,

       dual credit classes were offered through the IB program.


[24]   The statutory provision on dual credit requirements does not grant a student the

       right to attend the university or college of its choice with the high school

       required to pay the cost, nor does it include the opportunity for a student to

       shop around for a college class of his or her choice. Instead, the statute places

       the burden on the high school to make dual credit classes available to its

       students, which IPS satisfied through the IB program. Thus, based on the

       evidence before us, we concur with the trial court that IPS complied with its

       duty to provide J.P. with dual credit classes and therefore cannot be held to be

       negligent.


                               III. The Indiana Deceptive Consumer Sales Act


       Court of Appeals of Indiana | Opinion 19A-CT-1439 | September 9, 2020    Page 14 of 22
[25]   Characterizing IPS as a supplier under the DCSA, the trial court concluded that

       IPS had not deceived the Poores when presenting them with several options to

       fulfill J.P.’s math requirement. The Poores now challenge this conclusion by

       maintaining that IPS, a supplier of education services, engaged in an incurable

       deceptive act, as defined under the statute, by deceiving the Poores into

       believing that J.P. could take Calculus classes at Butler for college credit free of

       charge. Related to this argument is IPS’s cross-appeal contending that, while

       the trial court’s ultimate conclusion is correct, the court nevertheless erred by

       characterizing IPS as a supplier of education services pursuant to the DCSA.

       As IPS’s cross-appeal presents us with a threshold issue, we will first address its

       argument.


[26]   The interpretation of a statute is a question of law, which is reserved for the

       courts. Koehlinger v. State Lottery Comm’n of Indiana, 933 N.E.2d 534, 541 (Ind.

       Ct. App. 2010). When interpreting a statute, we follow several rules of

       statutory construction. Id. First, we do not interpret a statute that is facially

       clear and unambiguous. Id. Rather, we give the statute its plain and clear

       meaning. Id. Second, if a statute is ambiguous, we seek to ascertain and give

       effect to the legislature’s intent. Id. In so doing, we read a statute as a whole

       and strive to give effect to all of the provisions. Id. Indeed, when construing a

       statute, all sections of an act are viewed together. Id. Additionally, we will

       avoid an interpretation that renders any part of the statute meaningless or

       superfluous. Id.




       Court of Appeals of Indiana | Opinion 19A-CT-1439 | September 9, 2020     Page 15 of 22
[27]   The DCSA is to be “liberally construed and applied to promote its purposes and

       policies[, which] are to: (1) simplify, clarify, and modernize the law governing

       deceptive and unconscionable consumer sales practices; (2) protect consumers

       from suppliers who commit deceptive and unconscionable sales acts; and (3)

       encourage the development of fair consumer sales practices.” I.C. § 24-5-0.5-1.

       To that end, the DCSA entitles a person relying upon one of the several

       enumerated deceptive acts to recover “damages actually suffered as a consumer

       as a result of the deceptive act or five hundred dollars ($500), whichever is

       greater.” I.C. § 24-5-0.5-4. The DCSA does not apply, however, to “an act or

       practice that is . . . required or expressly permitted by state law, rule, regulation,

       or local ordinance.” I.C. § 24-5-0.5-6(2).


[28]   IPS is “a common school corporation” that provides education services to

       students within its district. I.C. § 20-25-1-1. In carrying out this purpose, the

       student’s school counselor, “after seeking consultation with each student’s

       parents” shall further develop a graduation plan to include the subject and skills

       areas of interest to the student. I.C. § 20-30-4-2(1). They will also develop “[a]

       program of study under the college/technology preparation curriculum” that

       “meets the interests, aptitude, and postsecondary goals of the student,” as well

       as incorporate “[a]ssurances that, upon satisfactory fulfillment of the plan, the

       student: (A) is entitled to graduate[.]” I.C. § 20-30-4-2(3) & -(4).


[29]   The record undeniably reflects that J.P. showed a high aptitude for math. To

       develop and support his aptitude, IPS offered to “work with Butler University,

       look at an online calculus class (with a teacher for support), or another calculus

       Court of Appeals of Indiana | Opinion 19A-CT-1439 | September 9, 2020      Page 16 of 22
       option.” (Exh. Vol. I, Exh. 44, p. 133). The Butler class was presented as one

       of three options, without any guarantee as to which option would ultimately be

       provided to J.P. Although the application materials for Butler were not timely

       submitted for J.P. to enroll in the advanced math class and J.P. had missed too

       many classes to be able to catch up, IPS enrolled J.P. in a Calculus class

       through the Indiana Online Academy for the Fall semester of his sophomore

       year, with in-person support provided by IPS teachers. As a result, J.P. was

       able to graduate with classes necessary to receive a Core 40 Diploma with

       Academic Honors. As IPS’s action of providing these specific educational

       opportunities tailored to J.P.’s abilities are expressly permitted by the statute,

       the DCSA does not apply. 2 See I.C. § 24-5-0.5-6(2). As such, we reverse the

       trial court’s conclusion that IPS was subject to the requirements of the DCSA. 3


                                               IV. Breach of Contract


[30]   As a final contention, the Poores argue that the trial court abused its discretion

       by determining that no enforceable contract existed between IPS and the Poores




       2
         In their reply brief, the Poores refer to I.C. § 24-5-0.5-3(b), which enumerate “thirty-seven instances of
       statutorily allowed transactions that are nonetheless subject to the DCSA protections.” (Cross-Appellees Br.
       p. 15). However this list includes acts which have been deemed by the legislature to constitute per se acts of
       deception under the DCSA.. See I.C. § 24-5-0.5-3(b) (“the following acts, and the following representations as
       to the subject matter of a consumer transaction, made orally, in writing, or by electronic communication, by
       a supplier, are deceptive acts . . .). Unlike the Poores’ statement, these are not “statutorily allowed
       transactions” that nonetheless fall under the DCSA. Instead, it represents a list of acts compiled by the
       legislature that wiare deemed deceptive without otherwise limiting the definition of deceptive act.
       Furthermore, while the list does not limit the scope of deceptive acts under the DCSA, no acts listed pertain
       to the provision of education services.
       3
        As we conclude that the DCSA is not applicable to IPS, we will not address the Poores’ argument that IPS
       committed an incurable deceptive act, as defined by the statute.

       Court of Appeals of Indiana | Opinion 19A-CT-1439 | September 9, 2020                           Page 17 of 22
       as there was no meeting of the minds about the payment for a college course at

       Butler.


[31]   The existence of a contract is a question of law. Mueller v. Karns, 873 N.E.2d

       652, 657 (Ind. Ct. App. 2007). It is up to the court to decide, as a question of

       law, whether a contract existed. Am. Family Mut. Ins. Co. v. Matusiak, 878

       N.E.2d 529, 533 (Ind. Ct. App. 2007). However, “where the existence . . . of a

       contract or the terms thereof is the point in issue, and the evidence is conflicting

       or admits of more than one inference, it is for the [trier of fact] to determine

       whether a contract in fact exists.” Barker v. Price, 48 N.E.3d 367, 371 (Ind. Ct.

       App. 2015).


[32]   It is well-understood that “[c]ontracts are formed when parties exchange an

       offer and acceptance.” Fox Dev., Inc. v. England, 837 N.E.2d 161, 165 (Ind. Ct.

       App. 2005), trans. denied. A meeting of the minds of the contracting parties,

       having the same intent, is essential to the formation of a contract. Id.

       Accordingly, the basic requirements for a contract are offer, acceptance,

       consideration, and a meeting of the minds between the contracting parties on all

       essential elements or terms of the transaction. Morris v. Crain, 969 N.E.2d 119,

       123 (Ind. Ct. App. 2012). In addition, to be valid and enforceable, a contract

       must be reasonably definite and certain. Allen v. Clarian Health Partners, Inc., 980

       N.E.2d 306, 309 (Ind. 2012). Only “reasonable” certainty is necessary,

       “absolute certainty in all terms is not required.” Id. at 310.




       Court of Appeals of Indiana | Opinion 19A-CT-1439 | September 9, 2020      Page 18 of 22
[33]   While there is no written agreement signed by the parties, the validity of a

       contract is not dependent upon the signature of the parties, unless such is made

       a condition of the agreement, which was not the case here. State v. Daily

       Express, Inc. 465 N.E.2d 764, 767 (Ind. Ct. App. 1984). However, some form of

       assent to the terms is necessary and may be expressed by acts which manifest

       acceptance. Id.


[34]   On March 19, 2015, while J.P. was completing his eighth grade at Merle

       Sidener, the Poores commenced communication with O’Day by email,

       signaling their intent that J.P. would be attending the IB program at Shortridge

       the following school year and inquiring about math classes based on J.P.’s

       aptitude. On March 22, 2015, O’Day responded to the Poores’ email, advising

       that “[i]f it is determined that [J.P.] is prepared for calculus, we can work with

       Butler University, look at an online calculus class (with a teacher for support),

       or another calculus option.” (Exh. Vol. I, Exh. 44, p. 133). Without granting a

       right to enroll at classes at Butler, IPS’s website explained that one of the

       “Butler benefits for students while at Shortridge” included “Early College

       opportunities – access to taking classes at Butler, for credit, if academically

       eligible.” (Exh. Vol. I, Exh. 20). Over the next several months the Poores

       engaged in numerous communications with O’Day, expressing their preference

       for the Butler course out of the three options provided by O’Day, and inquiring

       about how this course would meet J.P.’s needs. The evidence reflects that IPS

       worked with Butler to find a course suitable for J.P.’s needs, but due to time

       constraints, J.P. was unable to timely enroll in the Butler course. Although the


       Court of Appeals of Indiana | Opinion 19A-CT-1439 | September 9, 2020     Page 19 of 22
       parties conversed in detail about the registration and academic rigors of the

       Butler course, at no point during these conversations did the parties broach the

       subject of payment for it. It was only after J.P. was enrolled in the online math

       class, after the Butler class was no longer an option, did the parties discuss

       payment for the college level class.


[35]   The Poores now attempt to infer a meeting of the minds on payment from

       O’Day’s statement that IPS would provide transportation to Butler. By stating

       that IPS would provide transportation, the Poores maintain that IPS

       “confirmed that it would pay for the course, otherwise, what benefit would IPS

       be offering.” (Appellants’ Br. p. 34). In support of their argument, the Poores

       rely on Nationwide Ins. Co. v. Heck, 873 N.E.2d 190 (Ind. Ct. App. 2007). In

       Nationwide, a passenger in a vehicle incurred injuries due to a vehicular

       accident. Id. at 192. Early on in the dispute, an oral agreement was reached

       between the passenger and Nationwide that Nationwide would not deny

       coverage and would reimburse all incurred damages. Id. This agreement was

       memorialized in a writing. Id. Over the next twenty-eight months, the

       insurance adjuster requested the medical bills, medical records, inquired about

       the passenger’s recovery, and entered into negotiations to settle the claim. Id. at

       194-95. “At no time did [Nationwide] state or imply that coverage was an

       issue.” Id. at 194. Twenty-eight months later, Nationwide denied coverage.

       Id. at 195. Focusing on the premise that assent to the terms “may be expressed

       by acts which manifest acceptance,” the court concluded that the conduct of

       Nationwide’s insurance adjuster demonstrated that an agreement existed on

       Court of Appeals of Indiana | Opinion 19A-CT-1439 | September 9, 2020    Page 20 of 22
       liability and jurisdiction, with the only remaining issue being the amount of

       damages. Id. at 196-97.


[36]   We find Nationwide inapposite to the facts before us. Unlike Nationwide where

       an agreement existed on all essential terms, including the term which was later

       disputed by Nationwide, IPS and the Poores never discussed the payment of the

       Butler class, let alone reached an agreement that was later revoked by one of the

       parties. Although there might have been an agreement about transportation, it

       cannot be inferred from words or action—as the Poores would encourage us to

       do—that transportation also included payment.


[37]   As the parties never reached an agreement on paying for the college class, there

       was no reasonably definite and certain payment term so as to create a valid and

       enforceable contract. “[W]here any essential term is omitted from a contract,

       or is left obscure or undefined, so as to leave the intention of the parties

       uncertain as to any substantial term of the contract, the contract may not be

       specifically enforced.” Conwell v. Gray Loon Outdoor Mkg. Grp., Inc., 906 N.E.2d

       805, 813 (Ind. 2009). Therefore, we affirm the trial court’s conclusion that no

       contract existed between IPS and the Poores which required IPS to provide J.P.

       with a class at Butler free of charge.


                                              CONCLUSION
[38]   Based on the foregoing, we hold that the trial court did not abuse its discretion

       by excluding the testimony of a certain witness; IPS was not negligent because

       IPS did not deny J.P. the benefit of early college credits; and no valid,

       Court of Appeals of Indiana | Opinion 19A-CT-1439 | September 9, 2020       Page 21 of 22
       enforceable contract existed between IPS and the Poores, requiring IPS to pay

       for J.P.’s math class at Butler University. We reverse the trial court’s

       conclusion on the DCSA and hold that IPS was not subject to the statutory

       requirements of the DCSA.


[39]   Affirmed in part and reversed in part.


       May, J. and Altice, J. concur




       Court of Appeals of Indiana | Opinion 19A-CT-1439 | September 9, 2020      Page 22 of 22